

 S1004 ENR: Veterans Day Moment of Silence Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 1004IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 36, United States Code, to encourage the nationwide observance of two minutes of
 silence each Veterans Day.1.Short titleThis Act may be cited as the Veterans Day Moment of Silence Act.2.Observance of Veterans Day(a)Two minutes of silenceChapter 1 of title 36, United States Code, is amended by adding at the end the following new section:145.Veterans DayThe President shall issue each year a proclamation calling on the people of the United States to observe two minutes of silence on Veterans Day in honor of the service and sacrifice of veterans throughout the history of the Nation, beginning at—(1)3:11 p.m. Atlantic standard time;(2)2:11 p.m. eastern standard time;(3)1:11 p.m. central standard time;(4)12:11 p.m. mountain standard time;(5)11:11 a.m. Pacific standard time;(6)10:11 a.m. Alaska standard time; and(7)9:11 a.m. Hawaii-Aleutian standard time..(b)Clerical amendmentThe table of sections for chapter 1 of title 36, United States Code, is amended by adding at the end the following new item:145. Veterans Day..Speaker of the House of RepresentativesVice President of the United States and President of the Senate